Case 4:19-cr-00814 Document1 Filed on 11/06/19 in TXSD Page 1 of 3
UNITED STATES DISTRICT COURT
United States Coren as
SOUTHERN DISTRICT OF TEXAS Souther District
HOUSTON DIVISION NOV -6 2019
UNITED STATES OF AMERICA

David J, Bradley, Clerk of Court

v.
CRIMINAL No.

19CR 874

INDICTMENT

CRAIG STEVEN ADLONG
Defendant.

THE GRAND JURY CHARGES THAT:

Counts One through Seven

From on or about June 22, 2018 until on or about August 13, 2018, in the Houston Division of

the Southern District of Texas,

CRAIG STEVEN ADLONG

the defendant knowingly made a false statement and representation to the Federal Firearms Licensees

listed below, each of which was licensed under the provisions of Chapter 44 of Title 18, United States

Code, with respect to information required by the provisions of Chapter 44 of Title 18 of the United

States Code to be kept in the records of the Federal Firearms Licensees listed below, in that the

defendant executed a Bureau of Alcohol, Tobacco, and Firearms Form 4473 (Firearms Transaction

Record) to the effect that the defendant was the actual buyer of the firearms involved in each of the

below transactions when in fact, as the defendant then well knew, he was buying the firearms to

transfer them to another individual, the transactions are more particularly described below:
Case 4:19-cr-00814 Document1 Filed on 11/06/19 in TXSD Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Transaction Date Federal Firearms Licensee Firearms Purchased
1 6/22/18 Guns Unlimited -Ten (10) Century Arms,
Katy, Texas Model RAS47, 7.62x39
2 6/26/18 Guns Unlimited ~Ten (10) Century Arms,
K Model RAS47, 7.62x39
aty, Texas
3 7/4/18 Guns Unlimited -Ten (10) Century Arms,
Katy, Texas Model RAS47, 7.62x39
4 7/13/18 Guns Unlimited -Sixteen (16) Century
Katy, Texas Arms, Model RAS47,
7.62x39
5 T/A9/18 Guns Unlimited -Fifteen (15) Century
Katy, Texas Arms, Model RAS47,
7.62x39
6 8/8/18 Guns Unlimited -Fourteen (14) Century
Katy, Texas Arms, Model RAS47,
7.62x39
7 8/13/18 Guns Unlimited -Twenty (20) Century
Katy, Texas Arms, Model RAS47,
7.62x39

 

In violation of Title 18, United States Code, Sections 924(a)(1)(A).

NOTICE OF CRIMINAL FORFEITURE

Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,

Section 2461, the United States of America hereby gives notice that all firearms and ammunition

involved in or used in the commission of the offenses in violation of Title 18, United States Code,

Sections 371, 922(a)(1)(A) and 924(a)(1)(A), charged in Counts One through Seven are subject to

forfeiture, including but not limited to, the following:

Ninety five (95) Century Arms, Model RAS47, 7.62x39.

SUBSTITUTE ASSETS

In the event that any of the property subject to forfeiture, as a result of any act or omission of

any of the Defendants:

 
Case 4:19-cr-00814 Document1 Filed on 11/06/19 in TXSD Page 3 of 3

a. cannot be located upon exercise of due diligence;

b. has been placed beyond the jurisdiction of the Court;

c. has been transferred or sold to, or deposited with a third party;
d. has been substantially diminished in value; or
e, has been commingled with other property which cannot be divided without difficulty;

it is the intent of the United States to seek forfeiture of any other property of the Defendants up to the

value of such property pursuant to Title 21 U.S.C. § 853(p).

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE
FOREPERSON OF THE GRAND JURY

 

RYAN K. PATRICK
United States Attorney

By: apie 03 ‘

JENNIE L. BASILE ©
Assistant United States Attorney

 

 
